In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00091-CR



             ANNETTE HARRIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                 Bowie County, Texas
            Trial Court No. 15-F-0063-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       The appellant, Annette Harris, has filed a motion, through counsel, to extend the deadline

for filing her brief in this matter. The brief was originally due September 29, 2016. Counsel has

received an extension of time, making the brief currently due October 20, 2016. In granting

counsel’s first request for an extension, this Court stated, “Absent extraordinary circumstances,

further requests for extensions of time will not be granted.”

       We have reviewed counsel’s second motion to extend time to file the appellant’s brief,

which is devoid of any extraordinary circumstances that would warrant an additional extension of

the filing deadline. We have also reviewed the case file and record on appeal. We have been

provided with no compelling information to convince us this brief requires more time to prepare.

       The motion to extend time to file Harris’ brief is denied. We hereby order counsel to file

Harris’ brief with this Court on or before November 10, 2016.

       IT IS SO ORDERED.


                                                  BY THE COURT

Date: October 25, 2016




                                                 2